Case: 15-11225    Date Filed: 09/28/2017    Page: 1 of 49


                                                                          [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-11225
                           ________________________

                      D.C. Docket No. 2:10-cv-14046-DMM



WILLIAM REAVES,

                                                                 Petitioner-Appellee,

                                       versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                              Respondent-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (September 28, 2017)

Before ED CARNES, Chief Judge, TJOFLAT and MARCUS, Circuit Judges.

ED CARNES, Chief Judge:

      William Reaves, a Florida prisoner who has been sentenced to death for the

murder of a police officer, sought in the Florida courts habeas relief from his
              Case: 15-11225     Date Filed: 09/28/2017   Page: 2 of 49


conviction and sentence. When he appealed the summary denial of one of his state

post-conviction motions, the Florida Supreme Court held that one claim was moot

and remanded another claim for an evidentiary hearing. It affirmed on the merits

the denial of all of the other claims that Reaves had appealed, including a claim

that trial counsel had rendered ineffective assistance at the penalty stage by not

developing and presenting certain mitigating circumstances evidence. Reaves v.

State, 826 So. 2d 932, 941–44 (Fla. 2002). It also affirmed the state trial court’s

rejection of the penalty stage ineffectiveness claim because “the proposed

mitigation evidence was either irrelevant, cumulative of evidence already

presented at sentencing, or would not have affected the balance of aggravating and

mitigating circumstances.” See Reaves v. Sec’y, Fla. Dep’t of Corr., 717 F.3d 886,

893 (11th Cir. 2013) (explaining that was the basis of the Florida Supreme Court’s

rejection of the claim).

      The one claim that was not finally disposed of by the Florida Supreme

Court’s 2002 decision was a guilt stage ineffective assistance claim involving the

failure of trial counsel to pursue a voluntary intoxication defense. Reaves, 826
So. 2d at 937–39, 944. The court remanded the case to the trial court for it to

conduct an evidentiary hearing on that guilt stage claim. Id. at 944; see Reaves,
717 F.3d at 893–94 (explaining that the Florida Supreme Court “conclude[d] that

an evidentiary hearing was needed to resolve Reaves’ claim that counsel was



                                          2
                Case: 15-11225        Date Filed: 09/28/2017        Page: 3 of 49


ineffective in failing to present a voluntary intoxication defense during the guilt

phase of the trial, and it remanded the case for that purpose”).

       At the evidentiary hearing in the state trial court on remand, Reaves

presented evidence that was relevant to the guilt stage ineffectiveness claim

involving the voluntary intoxication defense, which was the reason the case was

there. He argued to the state trial court that in view of the evidence that he had

presented on that claim at the evidentiary hearing he was entitled to relief from the

murder conviction. Even though some of the evidence that he presented in support

of that guilt stage claim was also relevant to the penalty stage ineffective assistance

claim about mitigating circumstances, Reaves did not attempt to re-assert that

penalty stage claim during the remand proceedings, nor did he argue that it or any

other claim in his Rule 3.850 motion entitled him to relief from his sentence. (Of

course, having his conviction set aside on the guilt stage claim he pursued would

automatically overturn his death sentence.)

       After the evidentiary hearing on remand, the state trial court again ruled that

Reaves was not entitled to relief on his guilt stage ineffective assistance claim

relating to the voluntary intoxication defense and reiterated its denial of his Rule

3.850 motion. 1 The trial court on remand did not revisit the penalty stage


       1
         The remanded claim was based on counsel’s failure to raise a voluntary intoxication
defense and his failure to retain experts to testify in support of that guilt stage defense. After
considering the evidence Reaves had presented at the hearing on remand, the trial court ruled:


                                                  3
                Case: 15-11225       Date Filed: 09/28/2017       Page: 4 of 49


ineffective assistance of counsel claim involving mitigating circumstances nor

mention that claim or any sentence stage claim. Reaves appealed again.

       In his second, or post-remand, appeal from the denial of state collateral

relief, Reaves did not re-assert or re-argue the penalty stage ineffective assistance

claim that the Florida Supreme Court had rejected on the merits in the first appeal.

Instead, as he had in the remand proceeding in the trial court, the only claim he

asserted and argued in the state supreme court was the guilt stage ineffective

assistance claim involving the voluntary intoxication defense. That was the only

claim that court had not rejected on the merits or as moot in his first appeal from

the denial of state collateral relief. And in the second appeal that guilt stage

ineffectiveness claim was the only one the Florida Supreme Court considered. See

Reaves, 942 So. 2d 874 (Fla. 2006). The court did not take it upon itself to

resurrect and reconsider any claims that it had decided in the first appeal, including

the penalty stage ineffectiveness claim.

       After the Florida Supreme Court rejected Reaves’ appeal from the denial of

his guilt stage ineffective assistance claim on remand, he filed in federal district

court a 28 U.S.C. § 2254 petition for writ of habeas corpus. He raised 25 claims in

his petition, including the penalty stage ineffectiveness claim involving mitigating


“Because the Defendant has failed to establish that trial counsel was ineffective for failing to
raise a voluntary intoxication defense and failing to retain experts who could testify properly as
to the effects of substance abuse combined with the Defendant’s mental defects, the Defendant’s
motion is denied.”


                                                4
              Case: 15-11225     Date Filed: 09/28/2017    Page: 5 of 49


circumstances. The district court did not grant relief on that claim but instead

granted relief on a claim that was not one of the 25 claims that Reaves had raised

in his federal habeas petition or otherwise in the proceeding. Not only that, but in

granting relief the district court relied on evidence that had not even been before

the Florida Supreme Court in the first appeal from the denial of state collateral

relief. We reverse.

                   I. FACTS AND PROCEDURAL HISTORY

      We have recounted the facts underlying Reaves’ conviction in considerable

detail before. See Reaves, 717 F.3d at 889–90. So we will assume familiarity with

that recounting and not repeat it in all of its detail here. Early in the morning on

September 23, 1986, Reaves tried to call a taxi to pick him up at a convenience

store. Id. at 889. When the taxi did not show up quickly enough he dialed 911, but

he hung up before speaking to the operator. Id. In response to the hang-up call

Deputy Richard Raczkoski was dispatched to the convenience store, where he

helped Reaves contact a taxi. Id. While they waited for the taxi to arrive, a .38

caliber pistol fell out of Reaves’ pants, and a brief struggle ensued as Deputy

Raczkoski tried to stop Reaves from grabbing the pistol. Id. Reaves got ahold of

the pistol and, after Deputy Raczkoski turned to run, shot the deputy four times in

the back. Id. He discharged the pistol a total of seven times, with each shot

requiring a separate pull of the trigger. Id.



                                           5
              Case: 15-11225     Date Filed: 09/28/2017   Page: 6 of 49


      Reaves later told a friend that Deputy Raczkoski had attempted to draw his

own weapon and that he had pointed his gun in the deputy’s face and warned him:

“I wouldn’t do that if I were you.” Id. at 889–90. Reaves also told his friend that

when the deputy pleaded for his life, he responded: “One of us got to go, me or

you.” Id. at 890. In a voluntary confession to the police, Reaves said that he

“couldn’t let that officer get that gun” because he believed that he was facing “a

mandatory three years” for being a felon in possession of a firearm. Id.

                        A. Reaves’ State Court Proceedings

                          1. Criminal Trials and Appeals

      In 1987 Reaves was tried, convicted, and sentenced to death for

premeditated first degree murder. Id. The Florida Supreme Court reversed his

conviction and remanded for a new trial on a ground not relevant to this appeal.

Reaves v. State, 574 So. 2d 105, 107–08 (Fla. 1991). Reaves was retried in 1992.

Reaves v. State, 639 So. 2d 1, 3 n.1 (Fla. 1994). At trial counsel’s request the state

trial court reappointed Dr. William Weitz, a clinical psychologist, as a mental

health expert for the defense. Reaves, 717 F.3d at 891. Dr. Weitz had examined

Reaves before his first trial in 1987. Id. He diagnosed Reaves, an African

American veteran of the Vietnam War, with antisocial personality disorder,

polysubstance abuse, and a disorder called Vietnam Syndrome, which Dr. Weitz

defined as a “sub-clinical” variety of post-traumatic stress disorder (PTSD), id.,



                                          6
              Case: 15-11225     Date Filed: 09/28/2017   Page: 7 of 49


involving a change in behavior occurring because of combat exposure. Trial

counsel’s strategy was to present a defense of excusable homicide using that

mental health evidence, but the trial court found that Dr. Weitz’s testimony was

inadmissible and barred it from the guilt stage of the trial. Id. at 891–92.

Nonetheless, trial counsel continued to focus largely on the defense of excusable

homicide. See id. at 892. The jury, unconvinced, found Reaves guilty of

premeditated first degree murder. See id.

      At the penalty phase of the trial, Reaves presented eight witnesses who

testified about his childhood and his military service in Vietnam. Fran Ross, an

attorney who had grown up with Reaves, testified that as a child Reaves had been

helpful and well-liked in the community. Reverend Leon Young, the pastor at

Reaves’ childhood church, testified that Reaves had been “a good Bible student,”

and Young had thought that Reaves might become a minister. Similarly, Otis

Cobbs, who lived in the same neighborhood as Reaves, testified that Reaves had

been “very respectable and very mannerful and a very energetic young man” who

had been a model student. Charlie Jones, who was a few years older than Reaves

and grew up with him, testified that Reaves had been “a fun-loving happy-go-lucky

type fella.” And Ann Covington, Reaves’ sister, testified that before joining the

army Reaves had been very gentle, caring, and obedient, and a devout Christian.




                                           7
              Case: 15-11225     Date Filed: 09/28/2017   Page: 8 of 49


      Ross, Jones, and Covington all testified that Reaves was different after he

returned from Vietnam. Ross and Jones testified that it was apparent that Reaves

had started to use drugs. Covington testified that after his experiences in the war

Reaves had become unable to participate in family dinners, was anxious and tense,

and could not be approached without giving him warning.

      Hector Caban and William Wade, soldiers who served with Reaves in

Vietnam, also testified. Reaves had arrived in Vietnam in November 1969. They

told the jury how, shortly after his arrival, their squad was involved in a “U-shaped

ambush,” in which the enemy attacked them from three sides. Two of the men in

Reaves’ squad were killed in that ambush, and another was seriously injured.

Caban, who served in the same squad as Reaves, described for the jury other

actions that the squad was involved in during the ten months that he and Reaves

were together in Vietnam. He estimated that he was involved in six to eight fire

fights, and said that Reaves was involved “[m]ost of the time.”

      Although his testimony had been barred from the guilt phase of the trial, the

state trial court permitted mental health expert Dr. Weitz to testify for Reaves at

the penalty stage. The court qualified him as an expert in general psychology,

clinical psychology, military psychology, Vietnam Syndrome, and “post-traumatic

stress disorders.” Dr. Weitz testified that he had diagnosed Reaves with antisocial

personality disorder, polysubstance abuse, and Vietnam Syndrome, a term he



                                          8
               Case: 15-11225   Date Filed: 09/28/2017   Page: 9 of 49


defined to mean “a series of psychological and behavioral reactions of veterans as

they were returning from the combat service in Vietnam.” He explained that

Vietnam Syndrome was characterized by alienation, depression, rage, and

increased use of alcohol and drugs. And he gave his opinion that Reaves’ Vietnam

Syndrome “impacted on the events of that evening” in the following ways, as he

listed them:

            One: Because of use of cocaine and other substances on the
      night and the morning of that event, [Reaves’] judgment and
      perception were already impaired.

             Secondly: Because of perception at the time of the event of a
      situation out of control, intense stress and pressure — “panic” as he
      describes — panic on both parties, heightened fear and anxiety, the
      fear response is prevalent.

            The reaction to — the “survivor” reaction of perceiving his own
      life would be paramount. I believe, then, that the reaction of
      Mr. Reaves, the quickness of response, the sensation of fear, the
      recognition that things were panicked, uncontrolled and becoming
      unpredictable, that he sensed the danger to his own life, and his
      behavior was influenced by that perception.

      Dr. Weitz also explained that he diagnosed Reaves with Vietnam

Syndrome instead of PTSD because Reaves did not present all of the criteria

required for a PTSD diagnosis. According to Dr. Weitz, Reaves had not, for

example, reported flashbacks or bad dreams, which are criteria for a formal

diagnosis of PTSD.




                                         9
              Case: 15-11225    Date Filed: 09/28/2017   Page: 10 of 49


      In rebuttal the State called Robert Ressler, a retired FBI criminologist and

veteran (although not of the Vietnam War) to testify as an expert in military

records. Ressler testified that Reaves had been honorably discharged and had

received a number of medals and awards, including the Combat Infantryman’s

Badge, which is awarded for infantrymen assigned to a combat unit. But he also

said that those medals and awards “were rather unremarkable and very routine for

a person performing in Vietnam for a period of . . . one year.” Ressler

characterized Reaves’ honorable discharge as a product of the wartime

environment. He was of the view that because Reaves had been court-martialed

for theft, “[c]hances are” that in peacetime he would not have been honorably

discharged.

      The State also called Lieutenant Colonel Joseph Cinquino, who had been a

platoon leader in Vietnam, and who testified that he had never seen any soldiers

suffering from PTSD. Finally, the State called Dr. McKinley Cheshire, an expert

in psychiatry, who testified that Vietnam Syndrome was not included in the then-

current Third Edition–Revised of the Diagnostic and Statistical Manual of Mental

Disorders. Based on his review of the documents relating to Reaves, Dr. Cheshire

was of the opinion that he “was really not suffering from a psychiatric illness,” but

instead Deputy Raczkoski “was executed by a drug dealer to cover up the




                                         10
               Case: 15-11225      Date Filed: 09/28/2017       Page: 11 of 49


possibility of [Reaves’] going back to jail,” and in doing that Reaves “was

motivated to be selfish, to protect himself, and to do away with the witnesses.”

       By a vote of ten to two, the jury recommended a death sentence. Reaves,
717 F.3d at 892. The trial judge found three aggravating circumstances, no

statutory mitigating circumstances, and three nonstatutory mitigating

circumstances. Reaves, 639 So. 2d at 3. He concluded that the aggravating

circumstances outweighed the mitigating circumstances, and sentenced Reaves to

death. See id. The Florida Supreme Court rejected the trial court’s finding with

respect to one of the three aggravating circumstances –– that the murder was

especially heinous, atrocious or cruel –– but it affirmed Reaves’ conviction and

also his sentence. 2 Id. at 6.

                      2. Initial State Post-Conviction Proceedings

       Reaves then began pursuing collateral attacks on his conviction and

sentence. In his first Florida Rule of Criminal Procedure 3.850 motion he raised

27 claims, including ineffective assistance of counsel at the guilt and penalty

phases of his trial. Reaves contended that his counsel was ineffective at the guilt

stage for, among other things, failing to investigate and present a voluntary

       2
          The aggravating circumstances that withstood scrutiny on appeal were that Reaves had
been convicted of a felony involving the use or threat of violence to the person and that the
capital felony was committed for the purpose of avoiding or preventing a lawful arrest or
effecting an escape from custody. Reaves, 639 So. 2d at 3 n.2, 6 n.11. The nonstatutory
mitigating circumstances that the trial court listed were that Reaves had been honorably
discharged from the military, had a good reputation in his community up to the age of 16, and
was considerate to his mother and good to his siblings. Id. at 3 n.3.


                                              11
             Case: 15-11225      Date Filed: 09/28/2017   Page: 12 of 49


intoxication defense based on the combination of his mental health and substance

abuse problems. He also claimed that in violation of Ake v. Oklahoma, 470 U.S.
68, 105 S. Ct. 1087 (1985), Dr. Weitz had not provided adequate mental health

assistance to aid his defense.

      In addition, Reaves claimed that trial counsel had rendered ineffective

assistance at the penalty stage. He asserted that counsel had been ineffective

because he failed to: seek the assistance of experts in addictionology,

psychopharmacology, neuropsychology, and psychiatry; explain to the jury how

his substance abuse in conjunction with his mental health problems related to the

murder; investigate his military service in Vietnam; provide Dr. Weitz with

information relating to his military service and mental state; object to Ressler’s

qualification as an expert in military records; and “object to the introduction of

prejudicial and inflammatory testimony.” Finally, Reaves claimed that the

cumulative effect of the “number and types of errors involved in his trial, when

considered as a whole, resulted in the unreliable conviction and sentence.”

      The state trial court held a hearing, pursuant to Huff v. State, 622 So. 2d 982

(Fla. 1993), to determine whether any of the claims Reaves had raised in his

Rule 3.850 motion required an evidentiary hearing. At the hearing Reaves argued

that trial counsel should have hired a neuropsychologist, a psychologist, and an

addictionologist. He stated that one of the experts he could proffer was “a black



                                          12
              Case: 15-11225     Date Filed: 09/28/2017    Page: 13 of 49


male” who would testify that Reaves had PTSD and did not have antisocial

personality disorder. He indicated that an unnamed neuropsychologist would

testify about unspecified non-statutory mitigators. He also said that an unnamed

psychologist would testify that Reaves had PTSD, about “statutory mitigators as

well as a host of non-statutory mitigators,” and would “provide specific testing

results with five different tests that have to do with indication of PTSD that were

available.”

      The state trial court denied Reaves’ Rule 3.850 motion without an

evidentiary hearing. With respect to the penalty phase ineffective assistance claim,

the trial court found that Reaves’ claim that trial counsel should have hired

additional mental health experts was conclusory and refuted by the record, and that

the “additional evidence relating to Reaves’ enlistment in the military, his service

in Vietnam, . . . and his addiction to heroin . . . . would have been either irrelevant

or cumulative.”

      In 2002 the Florida Supreme Court affirmed in part and reversed in part the

state trial court’s judgment in the Rule 3.850 proceeding. Reaves, 826 So. 2d at

944. The part of the judgment that it reversed was the trial court’s summary denial

of the Reaves’ guilt stage ineffective assistance claim relating to counsel’s failure

to pursue a voluntary intoxication defense; it remanded that claim for an

evidentiary hearing. Id. at 938–39, 944. It dismissed as moot the cumulative error



                                           13
              Case: 15-11225     Date Filed: 09/28/2017     Page: 14 of 49


claim in light of the remand, and it “affirm[ed] the trial court’s denial of Reaves’

postconviction motion in all other aspects.” Id. The affirmance of the penalty

stage ineffective assistance claim was on the merits, with the Florida Supreme

Court specifically stating that it agreed with the state trial court that the additional

mitigating evidence Reaves had alleged would have been irrelevant or cumulative

to that which trial counsel had presented about Reaves’ impoverished childhood,

his drug addiction, and the conditions of his service in Vietnam. Id. at 941.

                       3. The Post-Remand State Proceedings

      In March 2003 the state trial court held a three-day evidentiary hearing on

Reaves’ guilt phase ineffectiveness claim. Reaves called as witnesses his trial

counsel and six expert witnesses: Dr. Weitz, Dr. Richard Dudley, Dr. Barry

Crown, Dr. Deborah Mash, Dr. Erwin Parson, and Dr. Thomas Hyde. Because we

described at length the testimony presented at the 2003 evidentiary hearing in our

previous decision, Reaves, 717 F.3d at 894–97, we will not describe it in detail

now. The takeaways are that Dr. Dudley testified that Reaves suffered from

polysubstance abuse and PTSD. Id. at 895. Dr. Crown testified that Reaves

suffered from brain damage in a part of his brain associated with understanding the

long-term consequences of his behavior and that the combination of Reaves’ use of

cocaine and brain damage “would have resulted in a phenomenon called ‘cocaine

kindling,’ which causes a person to have disrupted ‘reasoning, judgment,



                                           14
             Case: 15-11225     Date Filed: 09/28/2017   Page: 15 of 49


particularly short-term memory,’ and to become impulsive and paranoid.” Id. at

895–96. Dr. Mash testified that Reaves’ extensive cocaine abuse rendered him

paranoid and delusional at the time of the shooting and that cocaine use

exacerbates the symptoms of PTSD. Id. at 896. Dr. Parson testified that at the

time of the murder, Reaves was suffering from PTSD and “dissociation,” with a

history of chronic substance abuse, all of which combined to make him incapable

of forming the specific intent to kill. Id. at 896–97. And Dr. Hyde testified that

Reaves had a history of polysubstance abuse, depression, strong elements of

PTSD, and a head injury which, if the injury occurred prior to the shooting, could

have left him “disinhibited, impulsive, and prone to rash behaviors in combination

with acute intoxication.” Id. at 897.

      In rebuttal the State called Dr. Cheshire, who reiterated his testimony from

the penalty phase of the trial that Reaves “knew what he was doing” and had made

a conscious decision to shoot the deputy in an attempt to avoid being sent back to

prison. Id. Among the materials he had studied in reaching that opinion were ones

showing that Reaves had told the police that he shot the deputy because he didn’t

want to go back to prison and told a friend that when the deputy pleaded for his

life, Reaves replied: “One of us got to go, me or you.” After the state court

evidentiary hearing, Reaves supplemented the record with a 2003 finding by the




                                         15
             Case: 15-11225     Date Filed: 09/28/2017    Page: 16 of 49


Department of Veterans Affairs that he was one hundred percent disabled due to

PTSD relating to his military service and entitled to benefits for that reason.

      The state trial court again denied Reaves’ Rule 3.850 motion, finding that

counsel did not perform deficiently at the guilt stage. Reaves appealed that

decision to the Florida Supreme Court, where he argued that trial counsel rendered

ineffective assistance at the guilt stage by failing to pursue a voluntary intoxication

defense. He did not, however, re-assert his penalty phase ineffectiveness claim or

even mention it. In 2006, the Florida Supreme Court affirmed the state trial court’s

rejection of Reaves’ guilt stage ineffective assistance claim and its resulting denial

of post-conviction relief following the remand. Reaves v. State, 942 So. 2d 874,

882 (Fla. 2006).

                      B. Reaves’ Federal Habeas Proceedings

                            1. 28 U.S.C. § 2254 Petition

      In his § 2254 petition, which Reaves filed in 2010, he claimed that trial

counsel was ineffective at the guilt and penalty stages of his trial. He alleged that

at the penalty stage counsel should have sought assistance from experts in

addictionology, psychopharmacology, neuropsychology, psychiatry, and in the

“unique experience of an African-American Vietnam Veteran.” He argued that the

failure of counsel to do those things left him unable to explain to the jury the

complexities of Reaves’ psychological condition and the role it played in his crime.



                                          16
              Case: 15-11225     Date Filed: 09/28/2017     Page: 17 of 49


      Reaves also raised a cumulative error claim, alleging that the cumulative

effect of the trial court’s errors at the guilt and sentence stage resulted in an

unreliable trial. In that claim Reaves identified five specific errors that he alleged

had the cumulative effect of making his trial unfair:

      1) the trial court’s refusal to admit the prior inconsistent statements of
      a key witness; 2) the prosecutor[’]s reference to Mr. Reaves as a
      “cocaine seller;” 3) the prosecutor’s “golden rule” violation in closing
      argument where he asked the jury to put themselves in the victim’s
      position; 4) the trial court’s admission of evidence that Mr. Reaves
      attempted to sell cocaine to a police office[r] in Georgia and 5) the
      court’s erroneous finding that the murder was heinous[,] atrocious and
      cruel.

He did not include in this claim of cumulative error anything about his counsel’s

performance at either stage of the trial.

      The district court granted Reaves an evidentiary hearing on his penalty phase

ineffective assistance claim, but in the same order it stayed that hearing because it

decided to grant him relief on his guilt phase ineffectiveness claim. The State

appealed the grant of relief on that claim, and we reversed. See Reaves, 717 F.3d

at 905. We concluded that Reaves had not shown prejudice based on counsel’s

alleged errors at the guilt phase, and declined to address whether he had shown that

trial counsel performed deficiently. Id. at 900, 905. We remanded the case for

further proceedings on Reaves’ unaddressed penalty phase ineffective assistance

claim. Id. at 907.




                                            17
             Case: 15-11225     Date Filed: 09/28/2017    Page: 18 of 49


                 2. The District Court’s Post-Remand Proceedings

      In March 2014, on remand from this Court, the district court held an

evidentiary hearing on Reaves’ penalty phase claim. After the hearing on that

claim the district court entered an order granting Reaves’ § 2254 petition based on

the combined impact of counsel’s errors at the guilt and penalty phases –– not on

the cumulative effect of the trial court’s errors, which was the only cumulative or

combined effect claim that Reaves had pleaded. In assessing the combined impact

of what it viewed as counsel’s errors at the guilt and sentence stages, the district

court reviewed de novo trial counsel’s performance at both stages. It found that

counsel had performed deficiently at both stages by failing to investigate and

present evidence about Reaves’ PTSD and substance abuse. The court also found

that counsel performed deficiently at the penalty stage by failing to object to

Ressler as an expert in military records and failing to object to Dr. Cheshire’s

testimony that Reaves “executed” Deputy Raczkoski because he was a drug dealer

attempting to escape a return to prison. The district court rejected as unreasonable

the Florida Supreme Court’s decision that Reaves had not shown prejudice based

on any deficient performance by counsel.

      In making those determinations the district court stated that, although it had

considered the evidence presented at the federal evidentiary hearing in deciding the

performance component of the sentence stage ineffectiveness claim, it would have



                                          18
               Case: 15-11225        Date Filed: 09/28/2017        Page: 19 of 49


reached the same result even if it had considered only “the state court record.” But

by “the state court record” the district court meant not only the state court record

that existed at the time the Florida Supreme Court decided the penalty stage

ineffectiveness claim on the merits but also the evidence that was introduced in the

later state court hearing on a different claim. 3

                                       II. DISCUSSION

       “When reviewing a district court’s grant or denial of habeas relief, we

review questions of law and mixed questions of law and fact de novo, and findings

of fact for clear error.” Reaves, 717 F.3d at 899 (quotation marks omitted). The

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) provides that:

       An application for a writ of habeas corpus on behalf of a person in
       custody pursuant to the judgment of a State court shall not be granted
       with respect to any claim that was adjudicated on the merits in State
       court proceedings unless the adjudication of the claim —

           (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or

           (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in
               the State court proceeding.

28 U.S.C. § 2254(d).

       3
          In part of one sentence in the next to last page of its 77-page order the district court
indicated that even if not allowed to consider the combined impact of counsel’s errors at both
stages of the trial, it still would have granted habeas relief on the sentence because of errors
counsel committed at the sentence stage. We interpret that to be a ruling that the penalty stage
ineffective assistance claim has merit. And we disagree with that ruling. See infra, Part II(D).


                                                 19
             Case: 15-11225      Date Filed: 09/28/2017    Page: 20 of 49


      A habeas petitioner alleging ineffective assistance of counsel must establish

that his counsel’s performance was deficient and that the deficient performance

prejudiced his defense. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.
2052, 2064 (1984). Counsel’s performance was deficient only if “counsel made

errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the

defendant by the Sixth Amendment.” Id. A petitioner can establish prejudice only

by showing that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694, 104 S. Ct. at 2068.

                     A. The District Court’s Grant of Relief on
                         a Claim That Reaves Did Not Make

      In his § 2254 petition Reaves made 25 claims, including claims of

innocence, of errors by the state trial court and the state habeas court, of judicial

bias, of prosecutorial misconduct, of the unconstitutionality of Florida’s capital

sentencing scheme, of incompetence to be executed, of ineffectiveness of counsel

at the pretrial, guilt, and penalty phases and on appeal, and of “cumulative error”

regarding the errors the Florida Supreme Court found on direct appeal but decided

were harmless.

      The district court, however, did not actually grant relief on any of those 25

claims. It granted relief on a claim that Reaves did not raise, a claim the district

                                           20
               Case: 15-11225     Date Filed: 09/28/2017   Page: 21 of 49


court called Reaves’ “cumulative effect, or combined impact” claim. According to

the district court, the claim was that “the cumulative effect, or combined impact, of

defense counsel’s errors at the penalty phase [sic] and sentencing phase”

prejudiced Reaves in sentencing. We’ll call that the “combined impact” claim for

short.

         Reaves did raise a cumulative error claim in his § 2254 petition but it was

not the claim on which the district court granted him relief. Despite the confusing

similarity in names, Reaves’ cumulative error claim is different from the combined

impact claim that the district court crafted for him and then granted relief on.

What Reaves asserted and argued as his cumulative error claim is that a number of

trial court errors that the Florida Supreme Court on direct appeal found to be

harmless had a cumulative effect that rendered his trial unfair. See supra at 17

(quoting that claim). The cumulative error claim Reaves pleaded and pursued said

nothing about errors that counsel made at the sentence stage (or at the guilt stage

for that matter). By contrast, the district court’s combined impact claim asserted

that the errors of trial counsel at the guilt and sentence phases rendered the result of

the sentence phase unfair. Whatever else may be said of the claim that the district

court constructed for Reaves, it is not a claim that he made to the court. The first

time that claim came into existence in this federal habeas case was when the




                                           21
              Case: 15-11225      Date Filed: 09/28/2017    Page: 22 of 49


district court issued an order that both created the claim and granted relief based on

it.

      Habeas petitioners must specify the grounds on which they assert that they

are entitled to relief. Rules Governing § 2254 Cases in the United States District

Courts, Rule 2(c)(1) (“The [§ 2254] petition must: (1) specify all the grounds for

relief available to the petitioner . . . .”). “To prevail on a particular theory of

liability, a party must present that argument to the district court. Our adversarial

system requires it; district courts cannot concoct or resurrect arguments neither

made nor advanced by the parties.” Fils v. City of Aventura, 647 F.3d 1272, 1284

(11th Cir. 2011) (citation omitted); see also Maradiaga v. United States, 679 F.3d
1286, 1293–94 (11th Cir. 2012) (“[D]istrict courts cannot concoct or resurrect

arguments neither made nor advanced by the parties. That federal courts can take

notice of [the law] does not mean that a party . . . need not cite it to the court or

present argument based upon it, or that federal courts must scour the law . . . for

possible arguments a [party] might have made.”) (citation and quotation marks

omitted); cf. In re Antrobus, 563 F.3d 1092, 1099–1100 (10th Cir. 2009) (“Under

our rules we are not permitted to invent arguments even for pro se litigants;

certainly, we cannot revive ones foregone nearly a year ago by such well-

counseled litigants.”); Yeomalakis v. FDIC, 562 F.3d 56, 61 (1st Cir. 2009) (“It is

not our job, especially in a counseled civil case, to create arguments for someone



                                            22
               Case: 15-11225       Date Filed: 09/28/2017       Page: 23 of 49


who has not made them or to assemble them from assorted hints and references

scattered throughout the brief.”). In this case, the district court not only concocted

new arguments but also a new claim for Reaves and resurrected arguments that he

had abandoned by the time he went into federal court.

       Reaves’ § 2254 petition alleged that he received ineffective assistance of

trial counsel at the penalty stage because counsel failed to investigate and present

evidence of Reaves’ polysubstance addiction, his combat-related PTSD, and the

effect those disorders had on his behavior. 4 The district court agreed for those

reasons and also because counsel failed to object to Ressler as an expert in military

records and to Dr. Cheshire’s testimony about Reaves’ motivation for killing

Deputy Raczkoski. And it found that trial counsel performed deficiently at the

guilt stage, which it considered not as a freestanding claim but in support of its

combined impact theory for sentence stage relief.

       Neither Reaves’ § 2254 petition nor his memorandum of law in support of

his petition mentioned anything about the effect of trial counsel’s purported guilt-


       4
         Reaves’ § 2254 petition also alleged ineffective assistance because trial counsel did not
investigate and present evidence of Reaves’ difficult childhood and his experience as an African
American Vietnam veteran, but the district court did not rely on that allegation and Reaves does
not argue that it is an alternative ground for affirming the district court. See Hamilton v.
Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012) (“[The appellee] abandoned
that exception as a defense by failing to list or otherwise state it as an issue on appeal.”); La
Grasta v. First Union Sec., Inc., 358 F.3d 840, 847 n.4 (11th Cir. 2004) (“[The appellee] has
waived the argument by failing to discuss it in its answer brief. [The appellee]’s reference to
having made this argument before the district court in its statement of facts is not an adequate
substitute for elaborating the merits of the argument on appeal.”).


                                               23
             Case: 15-11225     Date Filed: 09/28/2017    Page: 24 of 49


stage errors on the penalty stage, or about Ressler’s testimony about his military

records, or about Dr. Cheshire’s testimony concerning Reaves’ motivation for

killing the deputy. Not only that, but Reaves did not mention any of those things

in support of any of his other claims. They cannot be found anywhere in his

federal habeas petition. Nor can they be found in the memorandum he filed with

the district court after the evidentiary hearing in that court. Reaves’ argument in

the district court in support of his penalty phase ineffective assistance claim was

that trial counsel should have investigated and presented evidence about how his

combat-related PTSD and polysubstance addiction affected his behavior on the

night of the murder. That is the only contention that the district court should have

considered in ruling on the penalty phase ineffective assistance claim.

      The district court justified its consideration of those unpleaded contentions

and theories by citing “Claim XXII” from Reaves’ § 2254 petition. But that claim

asserted only that trial counsel had provided ineffective assistance at the guilt

phase by failing to investigate and prepare a voluntary intoxication defense. It did

not assert that trial counsel should have investigated and presented evidence of

Reaves’ mental illness or addiction at the penalty phase and it did not provide the

district court with a basis for considering the court’s own combined impact claim.

      As support for the existence of its combined impact claim, the district court

relied on a claim that Reaves had made in his state Rule 3.850 motion. But even if



                                          24
              Case: 15-11225     Date Filed: 09/28/2017     Page: 25 of 49


he raised and exhausted a combined impact claim in his state habeas proceedings,

Reaves, who was represented by experienced counsel in his federal habeas

proceeding, was required to raise that claim in his § 2254 petition if he wanted

federal relief on it. Rules Governing § 2254 Cases, Rule 2(c)(1); Fils, 647 F.3d at

1284. A petitioner who has exhausted a claim in his state collateral proceedings is

free to challenge the state courts’ resolution of that claim by asserting it in his

federal proceeding. If he chooses not to assert that claim, however, the district

court should abide by his choice and not assert the claim for him. See Maradiaga,
679 F.3d at 1293 (“[I]t is well settled that issues not raised in the district court in

the first instance are forfeited.”); Douglas Asphalt Co. v. QORE, Inc., 657 F.3d
1146, 1152 (11th Cir. 2011) (same); Fils, 647 F.3d at 1284 (“To prevail on a

particular theory of liability, a party must present that argument to the district

court. Our adversarial system requires it; district courts cannot concoct or resurrect

arguments neither made nor advanced by the parties.”) (citation omitted);

Resolution Tr. Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (“[T]he

onus is upon the parties to formulate arguments . . . .”). A federal habeas court

may not take over a petitioner’s case and impose its own view of the claims that

should be raised. Allowing a court to do so would blur the line between judge and

advocate.




                                           25
             Case: 15-11225     Date Filed: 09/28/2017    Page: 26 of 49


      Because Reaves did not present any claim to the district court about the

combined impact that trial counsel’s errors at the guilt phase may have had on the

penalty phase, or any claim about the testimony of Ressler or Dr. Cheshire, the

district court should not have presented the claim for him. Instead, in the

proceeding on remand from this Court, the district court should have reviewed and

decided only the one claim Reaves had pleaded and that remained after our earlier

decision in this case: the claim that trial counsel was ineffective at the penalty

phase for failing to investigate and present mental health mitigating evidence

relating to Reaves’ PTSD and polysubstance addiction.

      We closed our previous opinion in this case with the instruction that we were

“remand[ing] for further proceedings on Reaves’ outstanding claim of ineffective

assistance of counsel during the penalty phase of his retrial.” See Reaves, 717 F.3d

at 907. That was our mandate, which the district court should have followed. If it

had followed our mandate, the district court would have limited itself to

consideration of whether counsel rendered ineffective assistance “during the

penalty phase.” Id. (emphasis added). That it did not was error. We will honor

and enforce our own mandate by considering only the claim that we instructed the

district court to consider on remand, not the combined impact claim Reaves never

pleaded.




                                          26
             Case: 15-11225     Date Filed: 09/28/2017    Page: 27 of 49


          B. State Court Adjudication on the Merits of the Penalty Stage
              Ineffectiveness Claim, a Claim that Reaves Did Make

      If a state court has already adjudicated on the merits a prisoner’s claim

seeking habeas relief, the AEDPA standard guides review of the state court’s

decision, and a federal habeas court may grant relief only if the adjudication was

contrary to, or an unreasonable application of, clearly established federal law, or

resulted in a decision that was based on an unreasonable determination of the facts.

28 U.S.C. § 2254(d). If, however, no state court has adjudicated the merits of a

claim that was properly presented, “federal habeas review is not subject to the

deferential standard that applies under AEDPA . . . . Instead, the claim is reviewed

de novo.” Cone v. Bell, 556 U.S. 449, 472, 129 S. Ct. 1769, 1784 (2009).

      An ineffective assistance claim has two parts: (1) whether counsel

performed deficiently and, if so (2) whether the deficient performance prejudiced

the defense. Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. “Because both parts

of the test must be satisfied in order to show a violation of the Sixth Amendment,

the court need not address the performance prong if the defendant cannot meet the

prejudice prong, or vice versa.” Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir.

2000) (citation omitted). As a result, when a state court’s decision on an

ineffective assistance claim clearly rests on only one prong of the Strickland test,

we conduct a plenary review of the other one, if necessary. Johnson v. Sec’y,

Dep’t of Corr., 643 F.3d 907, 930 (11th Cir. 2011); see also Rompilla v. Beard,

                                          27
             Case: 15-11225     Date Filed: 09/28/2017    Page: 28 of 49


545 U.S. 374, 390, 125 S. Ct. 2456, 2467 (2005) (“Because the state courts found

the representation adequate, they never reached the issue of prejudice and so we

examine this element of the Strickland claim de novo . . . .”) (citation omitted).

      But the fact that a state court did not explain every step of its decision-

making process does not mean that it did not adjudicate every prong of an

ineffective assistance claim. See Lee v. Comm’r, Ala. Dep’t of Corr., 726 F.3d
1172, 1211 (11th Cir. 2013) (“[W]e reject [the] claim that a state court’s written

opinion involves an unreasonable application of federal law and is not entitled to

deference unless that opinion on its face ‘shows its work . . . .’”). “[W]e afford

AEDPA deference even where the state court’s decision is a summary adjudication

or engages in only some evaluation . . . .” Id. at 1213; cf. Johnson, 643 F.3d at 930

& n.9 (explaining that we were reviewing de novo an unaddressed component of

the petitioner’s ineffective assistance claim because the state court “did provide an

explanation of its decision which makes clear that it ruled on the deficiency prong

but did not rule on the prejudice prong”) (emphases added).

      In his Rule 3.850 motion Reaves claimed that counsel was ineffective at the

penalty phase for failing to investigate and present mitigation evidence about his

polysubstance addiction in conjunction with his combat-related PTSD, and how

those disorders combined to “play[ ] a role in putting William ‘Fat’ Reaves on trial

for his life.” The state trial court found that the part of Reaves’ penalty phase



                                          28
             Case: 15-11225     Date Filed: 09/28/2017    Page: 29 of 49


claim relating to mental health experts was conclusory and refuted by the record,

and that the proposed additional evidence relating to his military service and

substance abuse was irrelevant or cumulative. In 2002 the Florida Supreme Court

remanded for an evidentiary hearing limited to one of Reaves’ guilt phase claims,

but it affirmed on the merits the part of the state trial court’s order denying Reaves

relief on his penalty phase ineffective assistance claim. Reaves, 826 So. 2d at 944.

      In analyzing Reaves’ penalty phase ineffective assistance claim, the Florida

Supreme Court addressed both the prejudice and the deficient performance prongs

of the Strickland test. First, it explained what a petitioner needs to show to

establish prejudice. Id. at 941. On the deficiency prong, the court stated that: “It

is not negligent [for an attorney] to fail to call [as witnesses] everyone who may

have information about an event. Once counsel puts on evidence sufficient, if

believed by the jury, to establish his point, he need not call every witness whose

testimony might bolster his position.” Id. at 941 n.12 (quoting Jennings v. State,

583 So. 2d 316, 321 (Fla. 1991)). As that quotation makes clear, the Florida

Supreme Court rejected Reaves’ penalty stage ineffective assistance of counsel

claim on the performance prong as well as the prejudice prong. Relevant to both

prongs, it concluded that “[a] review of the record supports the trial court’s finding

that the evidence which he now seeks to introduce is cumulative.” Id. at 941.




                                          29
             Case: 15-11225      Date Filed: 09/28/2017    Page: 30 of 49


      Because the Florida Supreme Court in its 2002 decision did reject Reaves’

penalty stage ineffective assistance of counsel claim on the merits as to both the

performance and prejudice requirements, we afford both of those parts of its

decision § 2254 deference.

                             C. The State Court Record

      The state court record in this case is lengthy and complex, involving

multiple trials, hearings, and appeals. In his state habeas proceedings, Reaves filed

a Rule 3.850 motion, which the state trial court denied without a hearing. The

Florida Supreme Court reviewed that court’s judgment and in 2002 it affirmed the

denial of Reaves’ penalty phase ineffective assistance claim but remanded for a

hearing on “the claims relating to whether counsel was ineffective for failing to

raise a voluntary intoxication defense and the related subclaims” at the guilt stage.

Reaves, 826 So. 2d at 941–42, 944. Following that directive, in 2003 the state trial

court held the evidentiary hearing on the guilt stage ineffectiveness claim and

again denied Reaves’ Rule 3.850 motion. In 2006 the Florida Supreme Court

affirmed that denial. Reaves, 942 So. 2d at 882.

      Although the Florida Supreme Court’s rejection of Reaves’ penalty phase

ineffective assistance claim occurred in its 2002 decision, the district court

reviewed that rejection in light of the the entire state court record, including the

2003 evidentiary hearing, which was not even in existence when the Florida



                                           30
             Case: 15-11225     Date Filed: 09/28/2017    Page: 31 of 49


Supreme Court decided the claim. The district court justified considering that later

evidence on the ground that “in 2006, the Florida Supreme Court had all of that

evidence [from the 2003 evidentiary hearing] and unreasonably did not reconsider

its finding of cumulativeness.” When the state supreme court considered and

rejected the penalty stage ineffectiveness claim on the merits, it did not have that

evidence. It did not have that evidence until years later when it reviewed the state

trial court’s post-remand decision on the guilt stage claim. The district court

believed that the Florida Supreme Court had a duty to resurrect on its own motion

a claim that it had already rejected and to reconsider it based on evidence

submitted later, on another claim, following a limited remand for another purpose,

even though the petitioner did not ask it to do so.

      To justify its own consideration of later acquired evidence, the district court

relied on Cullen v. Pinholster, 563 U.S. 170, 131 S. Ct. 1388 (2011). That

decision, however, does not say or hold that a federal habeas court may consider a

part of the state court record that was created in connection with another claim and

that did not even exist when the state court decided the claim that is being

reviewed by the federal court. The Pinholster case, which actually reversed a grant

of habeas relief, was not about that.

      Pinholster had asserted in a state habeas petition a claim that the state

supreme court summarily denied. Pinholster, 563 U.S. at 177–78, 131 S. Ct. at



                                          31
             Case: 15-11225     Date Filed: 09/28/2017    Page: 32 of 49


1396. He later filed a second state habeas petition reiterating the same claim and

adding several new allegations and evidence relating to that claim. Id. at 178, 131

S. Ct. at 1396–97. The state supreme court summarily denied the claim again. Id.

at 178, 131 S. Ct. at 1397. Pinholster then filed a federal habeas petition and was

granted an evidentiary hearing. Id. at 179, 131 S. Ct. at 1397. Based on the

evidence presented at that federal evidentiary hearing, the district court granted his

§ 2254 petition. Id. The Ninth Circuit affirmed, but the Supreme Court reversed.

Id. at 174, 180, 131 S. Ct. at 1394, 1397.

      The Supreme Court held that in deciding whether a state court’s

determination was unreasonable under § 2254(d)(1), “review . . . is limited to the

record that was before the state court that adjudicated the claim on the merits.” Id.

at 181, 131 S. Ct. at 1398. The Court explained:

      Section 2254(d)(1) refers, in the past tense, to a state-court
      adjudication that “resulted in” a decision that was contrary to, or
      “involved” an unreasonable application of, established law. This
      backward-looking language requires an examination of the state-court
      decision at the time it was made. It follows that the record under
      review is limited to the record in existence at that same time i.e., the
      record before the state court.

Id. at 181–82, 131 S. Ct. at 1398 (emphases added).

      In this case, the record that was in existence at the time the Florida Supreme

Court decided Reaves’ penalty phase ineffective assistance claim in 2002 did not

include –– and obviously could not have included –– the 2003 state court



                                          32
             Case: 15-11225     Date Filed: 09/28/2017    Page: 33 of 49


evidentiary hearing. Nor did it include anything else that came after the 2002

decision, such as the Department of Veterans Affairs disability determination in

2003. In keeping with the Pinholster decision, the district court in reviewing the

penalty stage ineffectiveness claim should have confined itself to the state court

record that existed in 2002. It did not do that.

      Instead, the district court also considered evidence from the 2003 evidentiary

hearing on Reaves’ guilt stage ineffectiveness claim. In considering evidence that

was submitted in state court later and on a different claim, the district misread

footnote 12 of the Pinholster opinion. In the Pinholster case, as we have

mentioned, there were two state supreme court decisions on the same claim. Id. at

177–78, 131 S. Ct. at 1396–97. The evidentiary record was larger at the time of

the second decision. Id. at 178, 131 S. Ct. at 1396. In footnote 12 the Supreme

Court discussed, but did not decide, the question of whether in order to prevail

Pinholster was required to prove that both decisions of the state supreme court

were unreasonable, or only that the later decision — the record of which

“include[d] all of the evidence that Pinholster ever submitted in state habeas” —

was unreasonable. Id. at 188 n.12, 131 S. Ct. at 1402 n.12. The Supreme Court

declined to answer that question because it concluded that the state court’s second

decision was not unreasonable, even considering all of the evidence favorable to

Pinholster that was in the record by then. Id. What the Supreme Court did in



                                          33
                Case: 15-11225   Date Filed: 09/28/2017    Page: 34 of 49


footnote 12 of its opinion was to take “the most favorable approach for Pinholster”

because even doing that “Pinholster has failed to satisfy § 2254(d)(1).” Id. The

Court essentially assumed away a non-dispositive issue that did not affect the

result, something courts do quite often. That is not at all what the district court did

in this case.

       The actual holding of Pinholster, once again, is that “review . . . is limited to

the record that was before the state court that adjudicated the claim on the merits.”

Id. at 181, 131 S. Ct. at 1398. That includes the evidence in the record when the

state court made the decision being examined, not any other evidence that was

developed later on another claim. As the Supreme Court explained, that holding is

in keeping with the deferential standard in § 2254(d), which confines a federal

habeas court to examining “the state-court decision at the time it was made,” and,

it follows, “the record in existence at that same time” as that decision. Id. at 181–

82, 131 S. Ct. at 1398.

       The Florida Supreme Court made the decision to deny relief on Reaves’

penalty phase ineffective assistance claim in 2002, not in 2006 after the case was

appealed again following remand on another claim. Reaves, 826 So. 2d at 932.

When the case was before the state supreme court on that later appeal after remand,

Reaves did not re-assert the penalty stage ineffectiveness claim or ask the court to

reconsider its rejection of that claim four years earlier. The Florida Supreme Court



                                           34
                Case: 15-11225     Date Filed: 09/28/2017     Page: 35 of 49


was not obligated to revisit the claim on its own motion, even assuming that it

could have under Florida law. The district court was barred, under Pinholster and

§ 2254(d), from considering the 2006 state court record in reviewing the Florida

Supreme Court’s 2002 decision on Reaves’ penalty phase ineffective assistance

claim.

         In support of its decision to consider the entire state court record, the district

court also cited our decision in Ferrell v. Hall, 640 F.3d 1199 (11th Cir. 2011). In

that case the petitioner asserted on direct appeal a claim of ineffective assistance of

trial counsel, which the state supreme court rejected on the merits. Id. at 1212.

Ferrell then asserted in a state post-conviction motion a claim that appellate

counsel had been ineffective in investigating and presenting the claim that trial

counsel was ineffective. Id. at 1220. The motion was granted by the state trial

court, but the state supreme court reversed, concluding that appellate counsel had

been effective in developing the record on trial counsel’s effectiveness. Id. at

1220–21.

         Ferrell then filed in federal court a § 2254 petition raising claims of

ineffective assistance of both trial and appellate counsel. Id. at 1222. The district

court denied his petition but we reversed. Id. at 1222, 1245–46. In doing so we

concluded that the state supreme court had unreasonably applied Strickland in

denying both Ferrell’s claim (raised on direct appeal) that trial counsel had been



                                             35
             Case: 15-11225     Date Filed: 09/28/2017    Page: 36 of 49


ineffective, and his claim (raised in his state post-conviction proceeding) that

appellate counsel had been ineffective for failing to adequately investigate and

present the claim that trial counsel was ineffective. Id. at 1233, 1236, 1239.

      In reaching our decision in Ferrell, we considered both claims on “the full

record that was before the Georgia Supreme Court when it ruled on the appellate-

counsel claim,” even though that court had decided the trial counsel claim earlier

based on a more limited direct appeal record. Id. at 1226 n.16. We did so for two

reasons. First, although the state supreme court had rejected the trial counsel

ineffectiveness claim on direct appeal before the state habeas record was

developed, when that court later decided the appellate counsel ineffectiveness

claim in the state habeas appeal it “repeatedly discussed trial counsel’s

performance.” Id. In other words, the state supreme court had revisited the trial

counsel ineffectiveness claim when it decided the appellate counsel ineffectiveness

claim. And second, appellate counsel had performed ineffectively in developing

the record on the trial counsel claim. Id.

      The Ferrell decision is distinguishable from this case. In that case we could

and did review the decision on the trial counsel claim using the state court record

that was later developed on the appellate counsel claim because that is what the

state supreme court did. In deciding the appellate counsel claim the state court had

effectively revisited, reconsidered, and re-decided the trial counsel claim in light of



                                             36
              Case: 15-11225     Date Filed: 09/28/2017    Page: 37 of 49


the larger record. See id. So we could too. By contrast, in this case, the Florida

Supreme Court rejected Reaves’ claim once, and never revisited or addressed it

again. And the Florida Supreme Court’s later rejection of Reaves’ guilt phase

claim did not require that court to reconsider his penalty phase ineffective

assistance claim. The Ferrell decision did not authorize the district court to

consider the part of the state court record in Reaves’ case that did not exist when

the Florida Supreme Court issued the 2002 decision that the district court was

reviewing.

      The district court determined that “the Florida Supreme Court had a duty to

consider the entire state court record when it finally dismissed” Reaves’ Rule 3.850

motion in 2006. The district court did not point to any decision, nor have we found

one, holding that a court has a duty to reconsider –– without even being asked –– a

claim that was denied years before because evidence that was later submitted on

some other claim may bear on the claim that the court rejected years before.

      Reaves never argued — and still does not — that the Florida Supreme Court

had any such duty. The closest he comes is in his statement that “[p]enalty phase

considerations were . . . still on the table during the remand” to the state trial court

for an evidentiary hearing on the guilt stage ineffectiveness claim, so the Florida

Supreme Court “had an opportunity to address [those considerations] in 2006.”

Appellee’s Br. at 46, 52. We disagree. The only claim that was “on the table



                                           37
             Case: 15-11225      Date Filed: 09/28/2017    Page: 38 of 49


during the remand” was the claim that the Florida Supreme Court put on the table

when it remanded the case, which was the guilt stage ineffective assistance claim.

In any event, even if we assume that that court had an “opportunity to address” the

penalty stage ineffectiveness claim again after the case returned from remand, an

opportunity is not a duty.

      We reject the proposition that when a case returns from a limited remand for

an evidentiary hearing on a particular issue the appellate court, without even being

asked to do so, is required to sift through the record looking for a basis to upend its

earlier decision of different issues. The Florida Supreme Court had no duty to do

that in Reaves’ case, and the district court erred in considering parts of the state

court record that were not before the Florida Supreme Court when it decided the

merits of Reaves’ penalty phase ineffective assistance claim in 2002.

                      D. Whether the Florida Supreme Court’s
                           Decision was Unreasonable

      Reaves asserted in his Rule 3.850 motion that counsel was ineffective at the

penalty phase for failing to investigate and present mitigation evidence about his

polysubstance addiction in conjunction with his combat-related PTSD, and how

those disorders “played a role in putting William ‘Fat’ Reaves on trial for his life.”

The Florida Supreme Court determined that counsel was not ineffective in that way

because the proposed additional evidence was cumulative. Reaves, 826 So. 2d at

941. The question before us is whether the Florida Supreme Court’s decision on

                                           38
             Case: 15-11225     Date Filed: 09/28/2017    Page: 39 of 49


the penalty stage ineffective assistance claim was contrary to, or involved an

unreasonable application of, clearly established federal law or was based on an

unreasonable determination of the facts. See 28 U.S.C. § 2254(d).

      “[T]he phrase ‘clearly established Federal law, as determined by the

Supreme Court of the United States’ . . . . refers to the holdings, as opposed to the

dicta, of [the Supreme] Court’s decisions as of the time of the relevant state-court

decision.” Williams v. Taylor, 529 U.S. 362, 412, 120 S. Ct. 1495, 1523 (2000).

Under § 2254(d)(1), to result in a decision that was “contrary to” clearly

established federal law, the state court must have “arrive[d] at a conclusion

opposite to that reached by [the Supreme] Court on a question of law” or

“decide[d] a case differently than [the] Court has on a set of materially

indistinguishable facts.” Id. at 412–13, 120 S. Ct. at 1523. To result in a decision

that involved an “unreasonable application of” clearly established federal law, the

state court must have “identifie[d] the correct governing legal principle from [the

Supreme] Court’s decisions but unreasonably applie[d] that principle to the facts of

the prisoner’s case.” Id. at 413, 120 S. Ct. at 1523.

      It is not enough to justify federal habeas relief that the federal court would

have reached a different decision or is convinced that the state court decision is

wrong. White v. Woodall, 572 U.S. __, 134 S. Ct. 1697, 1702 (2014) (“[A]n

unreasonable application of [Supreme Court] holdings must be objectively



                                          39
             Case: 15-11225     Date Filed: 09/28/2017    Page: 40 of 49


unreasonable, not merely wrong; even clear error will not suffice.”) (quotation

marks omitted); Harrington v. Richter, 562 U.S. 86, 102, 131 S. Ct. 770, 786

(2011) (“It bears repeating that even a strong case for relief does not mean the state

court’s contrary conclusion was unreasonable.”); Woodford v. Visciotti, 537 U.S.
19, 25, 123 S. Ct. 357, 360 (2002) (“An unreasonable application of federal law is

different from an incorrect application of federal law.”) (quotation marks and

emphasis omitted); Williams, 529 U.S. at 411, 120 S. Ct. at 1522 (“Under

§ 2254(d)(1)’s ‘unreasonable application’ clause . . . a federal habeas court may

not issue the writ simply because that court concludes in its independent judgment

that the relevant state-court decision applied clearly established federal law

erroneously or incorrectly. Rather, that application must also be unreasonable.”).

      As for § 2254(d)(2), “a state-court factual determination is not unreasonable

merely because the federal habeas court would have reached a different conclusion

in the first instance.” Wood v. Allen, 558 U.S. 290, 301, 130 S. Ct. 841, 849

(2010). “If reasonable minds reviewing the record might disagree about the

finding in question, on habeas review that does not suffice to supersede the trial

court’s determination.” Brumfield v. Cain, 576 U.S. __, 135 S. Ct. 2269, 2277

(2015) (quotation marks and alterations omitted).

      We have explained how difficult it is for a petitioner to establish that a state

court’s rejection of an ineffective assistance claim was unreasonable:



                                          40
             Case: 15-11225     Date Filed: 09/28/2017    Page: 41 of 49


             Even without the deference due under § 2254, the Strickland
      standard for judging the performance of counsel “is a most deferential
      one.” Harrington, 562 U.S. at 105, 131 S. Ct. at 788. When
      combined with the extra layer of deference that § 2254 provides, the
      result is double deference and the question becomes whether “there is
      any reasonable argument that counsel satisfied Strickland’s deferential
      standard.” Id. Double deference is doubly difficult for a petitioner to
      overcome, and it will be a rare case in which an ineffective assistance
      of counsel claim that was denied on the merits in state court is found
      to merit relief in a federal habeas proceeding.

Johnson, 643 F.3d at 910–11 (citations altered).

      We have also held that counsel’s failure to present cumulative evidence is

not ineffective assistance. See Turner v. Crosby, 339 F.3d 1247, 1277 (11th Cir.

2003) (concluding trial counsel’s performance was not deficient for failing to

submit cumulative testimony to the jury during the penalty phase of trial); Glock v.

Moore, 195 F.3d 625, 636 (11th Cir. 1999) (concluding that, “where much of the

new evidence that [petitioner] presents is merely repetitive and cumulative to that

which was presented at trial,” the petitioner cannot show prejudice). And while a

complete failure to investigate mitigating evidence would be deficient

performance, see Strickland, 466 U.S. at 690–91, 104 S. Ct. at 2066 (“[C]ounsel

has a duty to make reasonable investigations . . . .”), counsel’s decision not to

investigate for more mitigating evidence of the same kind counsel had already

discovered is not ineffective if the additional evidence would be cumulative of the

evidence already discovered, cf. Turner, 339 F.3d at 1277; Glock, 195 F.3d at 636.

As we have said, “the fact that other witnesses could have been called or other

                                          41
             Case: 15-11225    Date Filed: 09/28/2017    Page: 42 of 49


testimony elicited usually proves at most the wholly unremarkable fact that with

the luxury of time and the opportunity to focus resources on specific parts of a

made record, post-conviction counsel will inevitably identify shortcomings in the

performance of prior counsel.” Ledford v. Warden, Ga. Diagnostic &

Classification Prison, 818 F.3d 600, 647 (11th Cir. 2016) (quotation marks

omitted); see Waters v. Thomas, 46 F.3d 1506, 1512, 1514 (11th Cir. 1995) (en

banc). As a result, if the Florida Supreme Court’s cumulativeness finding was not

unreasonable, its rejection of Reaves’ ineffective assistance claim was also not

unreasonable in view of the deference we owe its decision.

      At the penalty phase, counsel called five witnesses who testified about

Reaves’ excellent childhood reputation in the neighborhood he grew up in. Three

of them testified about how different Reaves was when he returned from his

service in Vietnam, from his drug use to his newfound inability to spend time with

the family he had once been close to. Defense counsel also presented witnesses

who testified about how Reaves was drafted into the military, sent to Vietnam

where he served for a year, and returned a changed man who was addicted to drugs

and suffering from Vietnam Syndrome. To back up that diagnosis counsel also

called veterans who had been with Reaves in Vietnam to describe what he had

been through there. They described, for example, how Reaves and his squad had

been caught up in six or eight firefights. In one of them they were caught in a “U-



                                         42
             Case: 15-11225     Date Filed: 09/28/2017     Page: 43 of 49


shaped ambush” in which some men were killed or seriously injured. Dr. Weitz

explained to the jury that the Vietnam Syndrome and substance abuse “impacted

on the events of [the] evening” of the murder by impairing Reaves’ judgment and

heightening his fear and anxiety leading to “a fear response” and “the ‘survivor’

reaction” of perceiving that his own life was in danger.

      In spite of the presentation of that evidence to the jury, in his state

Rule 3.850 motion Reaves claimed that counsel was ineffective for failing to hire

experts in addictionology, psychopharmacology, neuropsychology, psychiatry,

“and the unique experience of the African-American Vietnam Veteran.” Those

unnamed experts, Reaves said, would have been able to “explain the complexities

of [his] psychological condition and how it played a role in putting William ‘Fat’

Reaves on trial for his life.” The motion described how Reaves was drafted into

military service, entered a combat zone in Vietnam in November 1969, and “soon

became addicted to heroin,” an addiction he was treated for when he returned to

the United States in November 1970. The motion also described at length general

combat conditions in Vietnam and Cambodia.

      Later, at Reaves’ Huff hearing, he expanded on those assertions, stating that

one of his unnamed experts could have testified that Reaves had PTSD and did not

have antisocial personality disorder, an unnamed neuropsychologist could have

testified about unspecified non-statutory mitigators, and an unnamed psychologist



                                          43
               Case: 15-11225        Date Filed: 09/28/2017       Page: 44 of 49


could have testified that Reaves had PTSD and would “provide specific testing

results with five different tests that have to do with indication of PTSD that were

available.” But Reaves never explained how a diagnosis of Vietnam Syndrome

was different from a diagnosis of PTSD in some way that would have made a

difference to the jury or judge.

       Based on the record that the Florida Supreme Court had before it at the time

of its 2002 decision on the penalty phase ineffective assistance claim, which is the

only record that we may consider in reviewing that decision, the Florida Supreme

Court did not unreasonably conclude that Reaves’ proposed additional evidence

about his mental health and substance abuse was cumulative.5 Its rejection of his

penalty phase ineffective assistance claim was not an unreasonable application of

clearly established federal law.

       In granting relief, the district court relied on the Supreme Court’s decision in

Porter v. McCollum, 558 U.S. 30, 130 S. Ct. 447 (2009). The Porter case bears

some similarities to this one, but there are material differences. In Porter the

       5
          Reaves also contended in his brief in support of his § 2254 petition that trial counsel
was ineffective for failing to provide Dr. Weitz with sufficient information to properly evaluate
his behavior. In his state Rule 3.850 motion, he had contended that “[c]ounsel was also
ineffective regarding . . . failure to provide Reaves’ in-depth taped interview to the police upon
his arrest in Georgia on September 25, 1986 to Dr. Weitz; failure to provide Dr. Weitz with
statements from other soldiers that served with Reaves in the military; failure to provide
Dr. Weitz with records from Washington; failure to provide Dr. Weitz with Veterans’
Administration records.” Exh. C-PCR1-4 at 577–79. But he did not explain what difference
those records would have made to Dr. Weitz’s report or findings. See id. The Florida Supreme
Court rejected that claim as conclusory. Reaves, 826 So. 2d at 942. That conclusion was not
unreasonable.


                                                44
             Case: 15-11225     Date Filed: 09/28/2017   Page: 45 of 49


petitioner had murdered his former girlfriend and her new boyfriend. Id. at 31, 130

S. Ct. at 448. At the penalty phase “[t]he sum total of the mitigating evidence was

inconsistent testimony about Porter’s behavior when intoxicated and testimony that

Porter had a good relationship with his son.” Id. at 32, 130 S. Ct. at 449. That was

all.

       Porter was sentenced to death for the murder of his former girlfriend but not

for the murder of her boyfriend. Id. During his state habeas proceedings, he

introduced evidence of “his abusive childhood, his heroic military service and the

trauma he suffered because of it, his long-term substance abuse, and his impaired

mental health and mental capacity.” Id. at 33, 130 S. Ct. at 449. The state court

deciding Porter’s claim did not address the deficient performance part of the

Strickland test, instead concluding that Porter could not show prejudice based on

the failure to introduce all that mitigating circumstances evidence. Id. at 36, 130

S. Ct. at 451. As a result, the Supreme Court considered the deficient performance

component de novo and reviewed the prejudice component with § 2254(d)

deference. Id. at 39, 41, 130 S. Ct. at 452, 453.

       The Supreme Court concluded that Porter’s attorney had performed

deficiently because he had only one short meeting with Porter about the penalty

phase, he “did not obtain any of Porter’s school, medical, or military service

records or interview any members of Porter’s family,” and “he ignored pertinent



                                          45
             Case: 15-11225     Date Filed: 09/28/2017    Page: 46 of 49


avenues for investigation of which he should have been aware,” such as court-

ordered competency evaluations describing Porter’s education, military service,

and childhood abuse. Id. at 39–40, 130 S. Ct. at 453.

      The Court also concluded that the state court unreasonably applied

Strickland in finding that Porter had not established prejudice. Id. at 42, 130 S. Ct.

at 454. The Court explained that “[t]he judge and jury at Porter’s original

sentencing heard almost nothing that would humanize Porter or allow them to

accurately gauge his moral culpability.” Id. at 41, 130 S. Ct. at 454. And, the

Court concluded, the aggravating circumstances were not so strong that additional

mitigating evidence would not have mattered. Id. at 41–42, 130 S. Ct. at 454.

      There are several important differences between the Porter decision and this

case. First, the Supreme Court was reviewing de novo the state court’s

determination on the deficiency component of ineffective assistance because the

state court had not addressed it. Id. at 39, 130 S. Ct. at 452. In this case, by

contrast, we must review with § 2254(d) deference both the deficiency and

prejudice parts of the Florida Supreme Court’s determination on the penalty stage

ineffectiveness issue because that court decided both parts on the merits. Second,

in Porter the Supreme Court was able to consider all of the evidence that had been

presented in Porter’s state habeas proceedings because that evidence was in the

record and before the state court when it decided the claim. See id. at 33, 130



                                          46
             Case: 15-11225     Date Filed: 09/28/2017     Page: 47 of 49
S. Ct. at 449. In contrast, we cannot consider the evidence presented at the 2003

state court evidentiary hearing on the guilt stage ineffectiveness claim or at the

2014 federal evidentiary hearing because none of that evidence was before the

Florida Supreme Court in 2002 when it denied relief on Reaves’ penalty phase

ineffective assistance claim.

      Finally, the Porter decision is also distinguishable because trial counsel in

that case did no investigation into Porter’s “abusive childhood, his heroic military

service and the trauma he suffered because of it, his long-term substance abuse,

and his impaired mental health and mental capacity.” Id. That was deficient

performance because “counsel has a duty to make reasonable investigations or to

make a reasonable decision that makes particular investigations unnecessary.”

Strickland, 466 U.S. at 691, 104 S. Ct. at 2066. In this case, by contrast, counsel

did investigate, and in fact presented evidence about Reaves’ substance abuse and

mental illness, as well as about his childhood and sterling reputation in the

community when he was child. See supra at 42–43. And nothing that was

specifically alleged in Reaves’ Rule 3.850 motion was information that trial

counsel did not have and present during the penalty phase.

      The fact that habeas counsel, years after the trial, direct appeal, retrial, and

second direct appeal, found experts prepared to testify that Reaves had PTSD

instead of Vietnam Syndrome does not establish that counsel’s investigation and



                                          47
             Case: 15-11225     Date Filed: 09/28/2017   Page: 48 of 49


presentation of mitigating evidence was outside “the wide range of reasonable

professional assistance.” Id. at 689, 104 S. Ct. at 2065. And, more to the point, it

does not show that, based on the record before it, the Florida Supreme Court’s

2002 decision that counsel’s performance was within the wide range of reasonable

professional assistance was contrary to clearly established law.

      Dr. Weitz, whom counsel presented at the penalty phase, was qualified as an

expert in PTSD. He was of the opinion that Reaves did not meet the criteria for a

PTSD diagnosis but that he did meet all of the requirements for a diagnosis of

Vietnam Syndrome. He told the jury that and explained what he meant. We have

held that “[w]hen mental health is at issue, counsel does not offer ineffective

assistance when it later becomes apparent that an expert who would have testified

more favorably than the expert who was actually called may have existed.”

Barwick v. Sec’y, Fla. Dep’t of Corr., 794 F.3d 1239, 1244 (11th Cir. 2015) (citing

Ward v. Hall, 592 F.3d 1144, 1173 (11th Cir. 2010), and Davis v. Singletary, 119
F.3d 1471, 1475 (11th Cir. 1997)); see also Elledge v. Dugger, 823 F.2d 1439,

1447 n.17 (11th Cir.), opinion withdrawn in part on denial of reh’g, 833 F.2d 250

(11th Cir. 1987) (“We emphasize that the duty is only to conduct a reasonable

investigation. Counsel is not required to ‘shop’ for a psychiatrist who will testify

in a particular way.”); cf. Byram v. Ozmint, 339 F.3d 203, 210 (4th Cir. 2003)

(“[A] failure to ‘shop around’ for a favorable expert opinion after an evaluation



                                          48
               Case: 15-11225       Date Filed: 09/28/2017       Page: 49 of 49


yields little in mitigating evidence does not constitute ineffective assistance.”);

Walls v. Bowersox, 151 F.3d 827, 835 (8th Cir. 1998) (“Counsel is not required to

continue looking for experts just because the one he has consulted gave an

unfavorable opinion.”) (quotation marks omitted); Poyner v. Murray, 964 F.2d
1404, 1419 (4th Cir. 1992) (“The mere fact that his counsel did not shop around for

a psychiatrist willing to testify to the presence of more elaborate or grave

psychological disorders simply does not constitute ineffective assistance.”). It was

not unreasonable for the Florida Supreme Court to reach the same conclusion that

we have in the past.

       The Florida Supreme Court did not unreasonably deny relief on Reaves’

penalty phase ineffective assistance claim. Because the district court erred in

granting habeas relief to Reaves on that ground, we reverse that part of its

judgment and remand with instructions to deny the § 2254 petition.

       REVERSED. 6




       6
         While this case was on appeal, Reaves filed a motion to stay further proceedings in this
Court pending a decision on his Hurst claim in the state courts. See Hurst v. Florida, 577 U.S.
__, 136 S. Ct. 616 (2016). Since then the state trial court has denied that claim and the Florida
Supreme Court has dismissed Reaves’ appeal of the denial. Accordingly, the motion to stay
these proceedings is DENIED AS MOOT.


                                               49